Filed 9/21/22 In re A.M. CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.




          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


    In re A.M., a Person Coming Under
    the Juvenile Court Law.


    ALAMEDA COUNTY SOCIAL
    SERVICES AGENCY,
            Plaintiff and Respondent,                                   A164435
    v.
                                                                        (Alameda County
    M.S.,
                                                                        Super. Ct. No. JD-028000-02)
            Defendant and Appellant.



         M.S. (Father), father of minor A.M., appeals from an exit order
granting the child’s mother, C.M. (Mother), joint legal custody. Father
contends the juvenile court erred and abused its discretion because the
court’s factual findings in support of the order that Mother was not actively
relapsing from alcoholism and was receiving substance abuse treatment were
based on off-the-record discussions and unsworn statements of Mother’s
counsel, none of which was evidence. We agree the court erred and will
reverse and remand for a new hearing under Welfare and Institutions Code1


1        Further unspecified section references are to this code.

                                                               1
section 364 to determine the issue of legal custody on an adequate
evidentiary record.
                 FACTUAL AND PROCEDURAL BACKGROUND
      A. Dependency Petition
      On September 1, 2020, the Alameda County Social Services Agency
(Agency) filed a dependency petition under section 300, subdivisions (b) and
(g), alleging that Father left six-year-old A.M. without adequate supervision,
which led to the child waiting outside the home for several hours in the
evening. The petition further alleged that Father left A.M. without adequate
supervision on a previous occasion, and that he used excessive physical
discipline on A.M., including slapping him in the face. Pursuant to section
300, subdivision (g), the petition alleged that Mother’s whereabouts and her
willingness and ability to provide care for A.M. were unknown.
      B. Detention Hearing
      According to the detention report, Father left A.M. in the care of a
neighbor and believed the child was safe in the neighbor’s apartment, but the
neighbor ended up leaving the child alone outside. Father believed the
neighbor should be arrested, but he acknowledged his own poor judgment in
leaving A.M. with the neighbor. The neighbor reported that Father had
asked him to watch A.M. for 15 minutes but did not return for several hours,
and that Father had left the child alone on previous occasions.
      At the detention hearing in September 2020, the juvenile court ordered
A.M. to be detained in temporary foster care.
      C. Jurisdiction and Disposition Hearing
      In its jurisdiction and disposition report, the Agency recommended that
A.M. be declared a dependent and returned to Father’s home with family
maintenance services. Mother’s whereabouts were still unknown, and the



                                       2
Agency asked the juvenile court to enter a finding that Mother was not
entitled to reunification services, but that at its discretion, the Agency could
provide her informal child welfare services.
        The Agency reported that A.M. had a prior dependency case in 2017
after Father left the child unsupervised. After receiving six months of family
maintenance services, Father was reportedly “ ‘taking great care of’ ” A.M.
and the case was closed. Father was granted full physical custody of A.M. in
2017.
        Mother had a prior dependency case in 2018 regarding A.M.’s half-
sibling, C.S.M. According to the sustained allegations under section 300,
subdivision (b)(1), Mother’s alcohol abuse prevented her from adequately
caring for the child, as Mother admitted to prenatal alcohol use and was
hospitalized for acute alcohol intoxication while pregnant. Mother received
six months of family reunification services, but services were terminated in
early 2019. C.S.M. was adopted by relatives later that year.
        Father told the Agency he was “dealing with a lot as a single parent to
[A.M.].” He again acknowledged his mistake in leaving A.M. with the
neighbor and agreed to a detailed childcare plan. He denied ever slapping
A.M. and denied having a substance abuse problem. Father also provided a
list of people in his support network who could watch A.M. when needed, and
the social worker confirmed that several of these individuals could provide
childcare. The foster parent reported that A.M. really missed Father and
that they talked on the phone daily.
        Father later provided the social worker with the results of drug testing,
which showed that he “tested ‘negative for everything.’ ” Father and A.M.
had a visit in September 2020, and the child appeared “very comfortable and
at ease” with Father and said “ ‘I miss you’ ” many times. The child later



                                         3
reported that he was not sleeping well because he missed Father, his dogs,
and the food at home.
      At the first appearance on jurisdiction and disposition in September
2020, the juvenile court granted the Agency discretion to release A.M. to
Father and scheduled a contested hearing. A.M. was returned to Father, and
they “appeared thrilled to be reunited.”
      In an addendum report, the Agency reported that Mother had been
located and was requesting custody even though she had “not been involved”
in the child’s life. Mother told the social worker she was living in the Helen
Vine Recovery Center (Helen Vine) and was planning to remain in the
program for 45 days. When asked about her lack of contact with A.M.,
Mother said she had been trying to get involved in A.M.’s life but “has been
kept away” by Father, whom she called “a ‘master manipulator.’ ”
      Father completed five additional drug tests and “tested negative for all
substances on all dates.” When informed of Mother’s interest in visitation
with A.M., Father told the social worker that Mother has never complied with
court-ordered treatment and has not been a consistent presence in A.M.’s life.
Mother last saw A.M. three years prior, and they had no relationship at the
time of the report. Father was concerned that A.M. would be hurt by
Mother’s reappearance in his life and that A.M. repeatedly said no when
asked if he wanted his mother to visit.
      At the contested jurisdiction and disposition hearing on October 22,
2020, the juvenile court declared A.M. to be a dependent under section 300,
subdivisions (b) and (g), and ordered that A.M. reside in Father’s home with
family maintenance services. The court further found that Mother was not
entitled to reunification services but would be provided informal child welfare




                                          4
services at the Agency’s discretion. The court ordered weekly, 20-minute,
supervised video visits between Mother and A.M.
      D. Review Hearings
         1. April 14, 2021
      In its April 2021 status review report, the Agency recommended that
the juvenile court dismiss the dependency case, terminate family
maintenance services, and grant legal and physical custody and primary
residence to Father and supervised visitation to Mother.
      Mother had been residing at Helen Vine until January 2021, but her
whereabouts were unknown at the time of reporting, and the Helen Vine
“staff could not confirm [Mother’s] whereabouts except that she was not
there.” The Gathering Place visitation facility contacted the Agency and
reported it could not reach Mother for visits with A.M. Attempts to contact
Mother at her last known address were unsuccessful. On February 1, 2021,
Mother contacted the Agency and said she was quarantined at Helen Vine
due to being exposed to COVID-19. The social worker spoke with the director
of Helen Vine, who reported that Mother was “strong in her sobriety” and
was attending Alcoholics Anonymous meetings and “working the 12 steps.”
Mother promised to maintain contact in the future and began attending
parenting classes.
      At the review hearing on April 14, 2021, Mother requested a contested
hearing, as well as additional visitation. The juvenile court scheduled a
contested hearing date and granted Mother in-person, weekly, two-hour
supervised visits at The Gathering Place.
         2. May 24, 2021
      In an addendum report, the Agency reported that Mother and A.M. had
a good video visit in April 2021, but that Mother “has recently disengaged



                                      5
from visitation.” She missed a video visit, as well as the first in-person visit
in May 2021. Mother did not cancel either visit and could not be reached by
telephone. Mother later explained, without elaboration, that “things have
gotten difficult” for her. After failed efforts to reach Mother, The Gathering
Place closed the referral for her visits. A.M. continued to say he did not want
to participate in visits with Mother, and Father was having a hard time
encouraging him to participate, as missed visits were stressful and traumatic
for the child. Father told the social worker that prior to a video visit in May
2021, Mother had called Father and “was not making sense and sounded as if
she had been drinking.”
      The social worker visited A.M. and reported no concerns. As for
Mother, the Agency was “worried” that she “may have relapsed with alcohol,
which impacts her ability to be present for [A.M.] during visitation and leads
to [A.M.] being disappointed and possibly traumatized by his mother not
showing for visits.” The Agency stated that A.M. was “negatively impacted
by Mother being inconsistent in his life” and that “[t]hroughout the reporting
period, [A.M.] has maintained that he does not want to have visits with his
mother.”
      At the contested family maintenance review hearing on May 24, 2021,
the juvenile court found that conditions justified continued dependency
jurisdiction and ordered individual therapy for A.M. and therapeutic
visitations between A.M. and Mother, with the requirement that Mother
confirm her attendance 24 hours in advance.2




2     Father appealed the order continuing dependency jurisdiction (case
No. A162901) but later requested dismissal of the appeal after the
dependency case had been dismissed. We dismissed the appeal on March 14,
2022.

                                        6
         3. August 27, 2021
      On August 27, 2021, both parents attended a hearing addressing
visitation issues and therapy for A.M. The juvenile court directed Father to
facilitate make-up visits for those he and A.M. would miss while on vacation.
Father objected to A.M. undergoing individual therapy, while Mother told the
court that she believed it would be helpful for A.M. to have someone to talk
to, because “this has been very confusing for him,” and “he’s been saying
things like he even thought I was dead for a little while.” The court ruled its
previous order for A.M.’s individual therapy would remain in place.
         4. September 16, 2021
      At a progress report hearing on September 16, 2021, the Agency
reported that A.M. was “getting his needs met” through meditation sessions
with Dr. Raen Thornberry. The juvenile court expressed concern that Dr.
Thornberry was not a licensed therapist and requested additional
information about his credentials.
         5. September 28, 2021
      At a continued progress report hearing, the juvenile court received a
report from the visitation provider at Destined for Greatness indicating that
Mother’s visits with A.M. had gone well. Father “was very engaging and
positive toward the mother,” which had a positive effect on the visits.
      The Agency reported that Father had found a licensed therapist and
that A.M. had participated in the first few sessions. Father again explained
his opposition to traditional therapy. Mother told the juvenile court that she
had been reading and talking to her therapist about “parental alienation
syndrome,” and that she felt it was important for A.M. to have “a safe place to
be able to talk to someone that’s not influenced by [Father].” According to
Mother, A.M. told the visitation provider, “ ‘I didn’t even think I had a



                                       7
mother. I told my friends I didn’t have a mother.’ ” The court responded, “I
think your point is well taken, mom. That there’s some indication that [A.M.]
has been alienated from you, and for reasons I don’t need to go into, but that
building that relationship up for his sake is important.”
      The juvenile court further observed, “This case did not come to the
Court because of allegations regarding the mother. . . . [¶] Even watching the
father’s engagement, and I’m going to make a record about this, during these
proceedings concerns me. The level of analysis and negativity. Even right
now I’ve tried to keep everyone’s audio muted because . . . everything I’m
saying there’s like this huffing and puffing, everything. [¶] . . . [¶] I am
absolutely concerned about [A.M.’s] ability to continue to build a relationship
with his mother because the parents have a difficult history.” The court also
noted the visitation provider’s remarks that Father was “extremely
challenging to work with around compliance, cooperation, and restraint” and
had expressed “strong emotions and beliefs around the state of the mother”
that had “proven negatively detrimental to the minor child.”
      The juvenile court reiterated that A.M. needed to be in therapy because
it had “real concerns about [A.M.’s] ability to sustain a relationship with the
mother,” “which will affect his ability to sustain a relationship with women in
the future. . . . Maybe he may be living in the home with dad. You may be
the primary caregiver. His physical custody may be with the father, but that
does not affect his ability—he should not think that his mother is deceased.
He should not feel that his mother doesn’t exist. He should have a
relationship with her if she’s able and capable of having one with him.” The
court concluded the hearing by reaffirming that “the order’s still in place.
We’ll be back in a very short period of time to address how that therapeutic
intervention is going.”



                                         8
         6. October 14, 2021
      The Agency filed a status review report in advance of the 12-month
family maintenance review hearing recommending that family maintenance
services continue for Father and that informal child welfare services continue
for Mother. The Agency reported that home visits were “challenging” because
Father “continue[ed] to disagree with [A.M.] having therapy due to his
professional, religious and moral beliefs,” but that A.M. had been receiving
therapy with Maria Paull, MFT, as well as meditation counseling services
with Dr. Thornberry.
      Mother told the social worker she was maintaining sobriety, testing
weekly, and engaging in outpatient services. The social worker obtained
signed release forms from Mother and was in the process of verifying
Mother’s sobriety and test results. In June 2021, the social worker visited
Mother at her residence in a sober living environment and reported no
concerns.
      During the reporting period, both parents had been in the hospital for
extended periods of time, which delayed the start of therapeutic visits for
A.M. and Mother. After her hospitalization, Mother completed a parenting
class and consistently attended therapeutic visits with A.M. at Destined for
Greatness. A.M. was “positively impacted by having visits with his Mother.”
      At the October 14 review hearing, the Agency recommended that the
case remain open to allow ongoing court oversight of visitation. Mother’s
counsel requested clarification about Mother’s involvement in decisions
concerning A.M.’s education and medical providers. The juvenile court stated
“there’s nothing barring the mother from getting medical information, being
involved in medical appointments, or educational appointments, et cetera,”
and it directed the parents to work out these issues in mediation. The court



                                       9
set the matter for a progress report hearing in November and a contested
review hearing in December.
      Following this hearing, on October 19, 2021, the Agency filed a
“therapeutic visitation summary” by JaDawn Bean, MSW, from Destined for
Greatness as an attachment to the Agency’s status review report. Bean
reported that six visits took place between August 14 and October 9, 2021,
and the sessions were described as “effective, positive, and both emotionally
and physically safe.” Bean stated that Mother had “made great efforts” to be
involved in A.M.’s life, but that she needed to learn to parent more. Bean
further reported concerns of parental alienation of Mother by Father, as
Father had “great influence over the child even when that influence is not
always positive.” Indicators included A.M.’s parroting of Father’s language
and believing his mother did not exist or was dead. Father also did not tell
A.M. that Mother provided gifts and party favors for his birthday party. The
summary also included concerns about Father’s disclosure of case
information with A.M. Bean requested that Father no longer communicate
directly with her because he was “combative, unproductive, antagonizing, and
berating.”
         7. November 10, 2021
      The matter was heard for a continuing progress report on November
10, 2021. Father requested information about Mother’s recent illness, which
led to a missed visit. Father also requested a new visitation location due to
difficulties with the provider at Destined to Greatness. The juvenile court
refused to change the visitation location and reminded Mother to notify
Father if she would miss a visit. The court ordered visits to continue and
reset the contested review hearing date for January 12, 2022.




                                      10
         8. Incident at Destined for Greatness
      On November 23, 2021, the Agency filed a report for an incident that
took place at Destined for Greatness on November 13, 2021. As detailed by
Bean in the report, Mother arrived late for the visit and was accompanied by
a person she identified as “ ‘someone who is helping her.’ ” Mother “was
unrecognizable” and “look[ed] unlike herself.” Her eyes were “fluttering,” she
was “tottering on her feet,” and her speech was “deeper and slower.”
Mother’s companion attempted to speak to the provider, but Mother told the
companion to be quiet. When Bean attempted to speak to the companion,
Mother “explodes and yells, screams, curses, and threatens the accomplice
about saying another word.” Mother “cannot be de-escalated and is asked to
return to their vehicle. [Mother] continues to escalate further, becomes
combative and uncooperative. Neighboring tenants surface from their suites
preparing to call police and parents are threatening to end their visits out of
fear of [Mother’s] histrionics.” Mother then “further escalates,” getting into
an altercation with a building tenant, and had “to be separated and escorted
to another area.” As Bean helped Mother into her car, Bean noted that the
floor of the vehicle was “covered in cans of alcoholic seltzers.” Mother
continued to yell from the parking lot, and “[a]fter a long delay, continued
unruly and disruptive behavior from [Mother],” the parties left when Bean
threatened to call the police. According to Bean, Mother’s behavior violated
several of the facility’s safety policies and conduct expectations, and it was
“even more alarming that [Mother] did not have the know-withal that under
no circumstances was she capable or was it appropriate to visit the minor in
her condition. Substance abuse has not been determined by the agency as
the cause for [mother’s] impairment, but it can strongly be considered as the




                                       11
culprit based on presenting symptoms.” As a result of the incident, Destined
for Greatness suspended Mother’s services.
      The Agency filed an ex parte application to suspend Mother’s
therapeutic visits with A.M. until she submitted three consecutive, random,
clean drug tests and met other requirements. The Agency reported that a
social worker made multiple attempts to reach Mother but was unsuccessful,
and that Mother had apparently relapsed. On December 5, 2021, the juvenile
court issued an order suspending Mother’s visits with A.M. until the
necessary steps were completed.
         9. January 12, 2022
      On December 13, 2021, the Agency served notice of the January 12,
2022, hearing on all parties. The notices indicated that the Agency’s
recommendation was “dismissal.” The Agency then filed an addendum report
for the hearing indicating it was changing its prior recommendation of
continued dependency and family maintenance services, and recommending
that the dependency be dismissed, that family maintenance services be
terminated, and that Father be given full legal and physical custody of A.M.
with primary residence. The Agency further recommended that Mother be
granted supervised visits at minimum once a week for two hours, with
Mother paying the costs of the visits. Father was in agreement with the
recommendation, while Mother’s position was unknown because the social
worker was unable to reach her.
      The addendum report described the November 13 incident at Destined
for Greatness and the Agency’s unsuccessful efforts to make contact with
Mother thereafter. According to the social worker, on December 14, 2021,
Mother sent a text message “stating that she needed to talk, however, the




                                      12
[social worker] has been unable to make contact with Mother to follow up on
her text message or to review the recommendations on the Addendum.”
      The social worker met with Father and A.M. at their new home on
December 14, 2021, and the worker did not note any concerns about Father,
A.M., or the home. The social worker explained to Father that future
supervised visits for Mother could take place at Rally Visitation Center
(Rally). Father reported that A.M. was still attending therapy and would be
transferring to a new elementary school in the new year. The social worker
visited A.M. at his school, and A.M. reported that things were going well at
home, but that he missed seeing Mother. The social worker also contacted
A.M.’s therapist, Paull, who confirmed that she had seen A.M. in November,
and that no further appointments were scheduled.
      The Agency made a referral to the Sister-to-Sister program to provide
Mother with drug testing and outpatient services. The social worker was
“worried” that Mother “has relapsed into her addiction” due to the worker’s
inability to reach Mother through phone calls or text messages. According to
the report, Mother “has not been responsive to the Agency and has not
attempted to initiate visits with [A.M.].”
      Attached to the Agency’s addendum report were Judicial Council Forms
JV-200 (Custody Order—Juvenile—Final Judgment) and JV-205 (Visitation
(Parenting Time) Order—Juvenile). Form JV-200 contained the Agency’s
recommendations to grant Father sole legal custody of A.M. and primary
residence. Form JV-205 provided the recommended terms of Mother’s visits,
including that they take place weekly for a minimum of two hours and are
supervised by a professional visitation agency such as Rally. The reason for
supervised visitation was that Mother “has not made substantial progress” in
her court-ordered “[a]lcohol abuse treatment program with random testing.”



                                       13
      At the January 12, 2022, hearing, the juvenile court began by
indicating “we discussed off the record that this case will be continued until
the afternoon.” After counsel stated their appearances, the court remarked,
“So we’ve discussed off the record that it would be appropriate to continue the
matter until this afternoon. I hate to jam [the social worker] up, but she says
she’s able to make some minor changes in the JV-200, and then also the JV-
205, and get that to the court for this afternoon.” The matter was then put
over to the afternoon session.
      At the afternoon session, the juvenile court began by stating, “So we’ve
had many conversations off the record. And I’ll let counsel make their
records, but I know that there is a request for [Mother’s counsel] specifically
to continue the matter so that visitation can be set up and can get rolling
before there’s the dismissal.” The court continued, “We’ve also discussed at
length the change in the JV-200, or custody orders.” Turning then to county
counsel to “make your record,” the Agency’s counsel argued that “given the
mother’s relapse, the Agency is no longer in support of keeping this matter
open,” and future disagreements between the parents could be handled in
family court. Counsel then indicated that amended custody orders had been
submitted, i.e., “[j]oint legal custody, and physical custody in the residence
with the father, and supervised visitation for the mother.”
      Mother’s counsel agreed with the joint legal custody recommendation
but asked that dependency jurisdiction continue based on her belief “that
there could be in the future soon a problem with the visitation with
compliance. Also having to do it on video as the pandemic.”
      Father’s counsel agreed with the Agency’s dismissal recommendation
but objected to Mother’s continuance request and to the Agency’s joint legal
custody recommendation. Addressing concerns expressed earlier by Mother’s



                                       14
counsel that Mother “has a right to know the child’s grades, or if he’s sick,”
Father’s counsel argued that sole legal custody for Father did not mean that
Mother would forever lose the right to participate in medical and educational
decisions for the child. Instead, Mother would not have the ability to make
those decisions “[a]t this time” due to her relapse.
      Mother’s counsel responded by stating that Mother was “in a sober
living placement. She’s planning to start a job I think next week, or this
week. [¶] . . . [¶] She had tested. She’s willing to give those tests over to Rally.
[¶] I think she is more than capable at this point to share in some of that
legal decision making, and have the option of seeing her son’s records.
Otherwise, we rely on the father, which as history has shown, is not that
reliable in giving over information, medical, dental, education, et cetera. She
is more than capable to make those decisions. [¶] If she’s making an
inappropriate decision, I’m sure the school will write something down, or the
doctors will say something. And at that point if she relapses, or whatever
may or may not happen in the future, then the father has the same option to
go to Family Court.”
      The juvenile court denied Mother’s continuance request, finding that
the conditions no longer justified the assumption of dependency jurisdiction.
Turning to the exit orders, the court first addressed visitation and ordered
Father to call Rally to set up an evaluation so that supervised visits could
begin.
      On the issue of custody, the juvenile court remarked: “I think that the
argument that mother is unable to make decisions because she has relapsed
is not the same as saying mother is actively in her addiction now. It sounds
like mother is taking steps to make sure that she is trying to cure whatever
the issue is by being in a sober living, and moving forward in a positive



                                        15
direction regarding the continued recovery. [¶] So I disagree that the mother
is not in a position, or I disagree that the mother’s potentially unable to make
decisions for the minor, or to engage in the minors’ activities, including
medical things, educational things, et cetera, and that she should not be
granted joint legal custody as a result.” The court continued, “Parents who
have joint legal custody have relapses as well. Again she’s not actively
relapsing or in her addiction now, and I do think joint legal custody is
appropriate for the parents and [A.M.]”
      At the conclusion of the hearing, the juvenile court indicated it would
“follow the recommendations . . . on page 10” of the Agency’s addendum
report. The court stated its express findings that conditions did not exist and
were not likely to exist which would justify the continued assumption of
section 300 jurisdiction. The court further ordered that “[c]ustody shall be as
set forth in the custody orders.”3 The case was dismissed, and this timely
appeal followed.
                                  DISCUSSION
      Section 364, subdivision (a), requires the juvenile court to conduct a
review hearing every six months for a dependent child who has been placed
in the physical custody of a parent. (See In re T.S. (2020) 52 Cal.App.5th 503,


3      Father suggests there are discrepancies in the record regarding the
juvenile court’s ruling because the record does not contain a file-stamped
revised JV-200 order providing for joint legal custody, and the court’s oral
ruling adopting the recommendations “on page 10” of the Agency’s addendum
report (which attached an order for sole legal custody to Father) conflicts with
the minute order providing for joint legal custody. We find no inconsistency
between the court’s oral and written rulings that would require us to choose
between the two. (See In re Karla C. (2010) 186 Cal.App.4th 1236, 1259,
fn. 9.) It is clear from the minute order and the totality of the court’s oral
pronouncements during the January 12, 2022, hearing that the court ordered
joint legal custody.

                                       16
512 (T.S.).) The juvenile court must terminate jurisdiction over the
dependent child unless the conditions that initially justified jurisdiction still
exist or are likely to exist if supervision is withdrawn. (§ 364, subd. (c).)
      Upon termination of jurisdiction, the juvenile court is authorized to
issue a so-called “ ‘exit order’ ” determining child custody or visitation. (T.S.,
supra, 52 Cal.App.5th at p. 513, citing § 362.4.) The exit order becomes part
of the family law file and remains in effect “until modified or terminated by a
subsequent order of the superior court.” (§ 362.4, subds. (b), (c); see Cal.
Rules of Court, rule 5.700.) “When making a custody determination under
section 362.4, ‘the court’s focus and primary consideration must always be
the best interests of the child.’ ” (T.S., at p. 513.) “ ‘[T]he juvenile court has
broad discretion to determine what would best serve and protect the child’s
interest and to fashion . . . order[s] in accordance with this discretion.’ ” (In
re Corrine W. (2009) 45 Cal.4th 522, 532 (Corrine W.).) We review exit orders
for abuse of discretion and any underlying factual findings for substantial
evidence. (In re C.B. (2010) 190 Cal.App.4th 102, 123.)
      At issue here is the juvenile court’s exit order granting Mother joint
legal custody over A.M. Father contends the juvenile court erred and abused
its discretion because its order was not based on evidence but on off-the-
record discussions and unsworn statements of Mother’s counsel.
      In determining custody, the juvenile court is not restrained by any
preferences or presumptions that ordinarily apply in family court, such as the
presumption of parental fitness or the presumption that joint legal custody is
in the child’s best interest. (In re Chantal S. (1996) 13 Cal.4th 196, 201, 206
(Chantal S.), citing In re Jennifer R. (1993) 14 Cal.App.4th 704 (Jennifer R.).)
“ ‘[A]lthough both the family court and the juvenile court focus on the best
interests of the child, the juvenile court has a special responsibility to the



                                        17
child as parens patriae and must look at the totality of the child’s
circumstances.’ ” (Chantal S., at p. 206.)
      There is no dispute that a parent’s substance abuse is a relevant
consideration in fashioning an exit order regarding custody under section
362.4. (See, e.g., Jennifer R., supra, 14 Cal.App.4th at p. 713 [upholding
refusal to award joint legal custody to mother who “did not follow through on
drug rehabilitation referrals and failed to drug test while assuring her
therapist she was drug free and had completed rehabilitation”].) And as
recounted in our statement of facts, Mother has a history of alcohol abuse
that bears on her parental fitness. Mother had lost parental rights to A.M.’s
half-sibling in or around 2018 due to alcohol abuse, and her first contact with
the Agency in the instant case occurred while she was in substance abuse
treatment at Helen Vine. Moreover, the detailed account of Mother’s
behavior during the November 13 incident strongly suggests she was under
the influence of substances that contributed to her belligerent and
uncontrolled manner. None of this evidence was disputed, nor did Mother
attempt to rebut the Agency’s suspicions that Mother was under the
influence during the November 13 incident.
      But significantly, the juvenile court’s decision to grant Mother joint
legal custody was directly premised on its factual findings that Mother was
“not actively relapsing or in her addiction” at the time of the hearing and was
“taking steps to make sure that she is trying to cure whatever the issue is by
being in a sober living” environment. As Father observes, however, these
findings are not supported by any evidence in the record. Instead, the
findings appear based on representations made by Mother’s counsel during
discussions both on and off the record, which do not suffice as evidence. (See
In re Zeth S. (2003) 31 Cal.4th 396, 413, fn. 11 [unsworn statements of



                                       18
counsel are not evidence].) Although we must generally indulge all
inferences in favor of the juvenile court’s factual conclusions, those
conclusions must be based upon evidence that appears in the record. (David
B. v. Superior Court (2004) 123 Cal.App.4th 768, 794–795.) Without actual
evidence that Mother was receiving substance abuse treatment and was not
relapsing, the juvenile court could not appropriately make an informed
decision on custody based on the stated findings.
      In urging affirmance of the order, the Agency argues that other
evidence in the record supported the finding that joint legal custody would be
in A.M.’s best interests. Specifically, the Agency notes that at the September
28, 2022, hearing, the juvenile court cited the importance of building A.M.’s
relationship with Mother, which would “ ‘affect his ability to sustain a
relationship with women in the future.’ ” The Agency thus urges that
“[o]rdering joint legal custody was consistent with not only the court’s stated
goals and priorities, but with past orders to encourage mother-son visitation
and bonding.” We are not persuaded.
      As Father points out, the Agency’s argument improperly conflates joint
legal custody with visitation. Joint legal custody pertains to a parent’s right
and responsibility to share in making decisions relating to the child’s health,
education, and welfare (Fam. Code, § 3003), while visitation pertains to the
time spent between parent and child “to maintain ties” between them.
(§ 362.1, subd. (a).) Thus, while the court’s remarks on the importance of the
relationship between Mother and A.M. were reasonably related to the issue of
Mother’s visitation rights (which Father does not challenge), they did not
appear to bear on the separate question of her fitness to share in the right
and responsibility of parental decision making.




                                       19
      The Agency further argues that vesting sole legal custody in Father is
not in A.M.’s best interest because it “will increase [Father’s] considerable,
negative, influence over A.M. and will allow him to further alienate the minor
from Mother with enduring repercussions.” We note the juvenile court did
not expressly base its joint legal custody order on concerns about parental
alienation. Nonetheless, we acknowledge that the record reflects concerning
behavior by Father in this regard, and we accept as a general matter that a
joint legal custody order may serve to counteract a custodial parent’s
tendencies to marginalize a noncustodial parent. That said, the juvenile
court was mindful of these concerns when it ordered therapeutic visitation
between Mother and A.M. and therapy for A.M., and admonished Father for
his conduct. Father eventually complied with the case plan to the court’s
satisfaction, and the court issued an exit order regarding visitation that will
allow Mother and A.M. to continue building their relationship. But the
separate issue remains whether Mother’s alcohol abuse, if unresolved, will
impair her judgment and ability to work cooperatively with Father in making
important parenting decisions for A.M.
      The Agency casts doubt on Father’s ability to be the “sole arbitrator” in
decisions regarding A.M. because, using the juvenile court’s words, “ ‘this
case did not come to the Court because of allegations regarding the
[M]other,’ ” but rather, “ ‘the two times this case has been in front of [the
court] now for different dependency matters’ ” was due to the actions of the
Father. But this argument overlooks the fact that the juvenile court
sustained an allegation under section 300, subdivision (g), regarding Mother’s
uncertain ability to provide care for A.M. Indeed, while Father successfully
addressed his conduct leading to the dependency, Mother maintained only
inconsistent (albeit sometimes successful) visitation with A.M. and failed to



                                        20
submit evidence of sustained progress in addressing her substance abuse.
Thus, while it is true that the dependency proceedings were triggered by
Father’s lapses, it is incorrect to suggest that actual evidence of Mother’s
rehabilitation was unnecessary in order for the juvenile court to make an
informed decision on granting joint legal custody.
      Finally, the Agency argues that joint legal custody will not negatively
impact A.M.’s safety because, in the words of Mother’s trial counsel, any
inappropriate decision by Mother will prompt the school to “ ‘write something
down’ ” or the doctors to “ ‘say something.’ ” The Agency also posits that if
“Mother’s future actions put A.M.’s emotional and physical well-being in
question, Father may seek remedy in the more appropriate venue of family
court.” We are not persuaded that the appropriate solution here is to
delegate monitoring the effects of Mother’s potentially unresolved alcoholism
to A.M.’s teachers and doctors, or to Father, or to the family court. The
record before the juvenile court raised serious questions about Mother’s
substance abuse and her ability to competently and cooperatively work with
Father in making decisions relating to A.M., and the juvenile court has a
“ ‘special responsibility’ ” to the minor “ ‘as parens patriae’ ” (Chantal S.,
supra, 13 Cal.4th at p. 206) to base its custody order on evidence of Mother’s
fitness in order to make an informed decision about A.M.’s best interests.
Moreover, allowing the joint legal custody order to become part of the family
law file on the current record would unfairly place the burden on Father to
show a “significant change of circumstances” (Cal. Rules of Court, rule
5.700(a)(1)) in order to obtain modification.
      Having determined the joint legal custody order was issued in error, we
proceed to assess whether the error was harmless. (In re Jesusa V. (2004) 32
Cal.4th 588, 624.) Reversal in a dependency case is justified “ ‘ “only when



                                        21
the court, ‘after an examination of the entire case, including the evidence,’ is
of the ‘opinion’ that it is reasonably probable that a result more favorable to
the [petitioning] party would have been reached in the absence of the
error.” ’ ” (B.B. v. Superior Court (2016) 6 Cal.App.5th 563, 572.)
      Without knowing the substance of the unreported discussions between
counsel and the juvenile court, we cannot say the error here was harmless.
At most, we can discern that representations were made regarding Mother’s
substance abuse treatment and testing, but there was no indication as to how
long Mother had been sober, the number and results of her tests, and the
details and severity of her apparent relapse in November 2021. Nor is there
any indication as to whether any off-the-record statements of Mother’s
counsel were corroborated or admitted by Father, the Agency, or other
parties. In light of Mother’s history of alcohol abuse, we are doubtful that a
brief or fleeting period of sobriety at the time of the section 364 hearing—
even if supported by evidence—would suffice to establish that joint legal
custody is in A.M.’s best interest. (See In re Kimberly F. (1997) 56
Cal.App.4th 519, 531, fn. 9 [“It is the nature of addiction that one must be
‘clean’ for a much longer period than 120 days to show real reform”].) That
said, given the juvenile court’s broad discretion to determine A.M.’s best
interests in fashioning exit orders (Corrine W., supra, 45 Cal.4th at p. 532),
we leave it to the juvenile court to make the ultimate determination of
whether Mother has shown sufficient rehabilitation based on any evidence
adduced on remand.4


4     In light of our conclusion, we need not reach Father’s additional
contentions that the juvenile court’s acts of discussing matters off the record
and basing its exit order on the unreported discussions constituted abuses of
discretion, or that the Agency’s section 364 hearing notice was inadequate
because it did not indicate a recommendation of joint legal custody.

                                       22
                                                   DISPOSITION
         The joint legal custody order is reversed, and the matter is remanded
with directions to the juvenile court to hold a new section 364 hearing on the
issue of custody consistent with the views expressed in this opinion.


                                                      _________________________
                                                      Fujisaki, Acting P.J.



WE CONCUR:




_________________________
Petrou, J.


_________________________
Rodríguez, J.




Alameda County Social Services v. M.S. (A164435)




                                                       23